DETAILED ACTION
This action is in response to the amendment filed 4/2/2021.  Claim 1 is currently amended.  Claims 2-27, 34, 37-41 and 43-47 have been canceled.  No claims are newly added.  Presently, claims 1, 28-33, 35, 36 and 42 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 9/27/2019.  These drawings are acceptable.

Allowable Subject Matter
Claims 1, 28-33, 35, 36 and 42 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or suggest an assembly for transferring liquid between a dispenser and a cartomizer portion of a smoking-substitute device wherein the assembly comprises a first portion, a second portion and a chamber formed within the first and second portions and including a first aperture at an end of the first portion and second aperture at an end of the second portion wherein the assembly is configurable to a dispensing configuration in which a liquid communication pathway is opened between the chamber and the first aperture to communicate liquid between the dispenser and the cartomizer portion through a 
Claims 28-33, 35, 36 and 42 depend from claim 1, either direct or indirectly, and, therefore, contain the allowable subject matter of claim 1.
Additionally, applicant’s arguments filed 4/2/2021 are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        




	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753